Citation Nr: 1327543	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  12-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an effective date earlier than June 18, 2009 for the award of service connection for patellofemoral syndrome of the right knee with degenerative joint disease.

2.  Entitlement to an effective date earlier than June 18, 2009 for the award of service connection for patellofemoral syndrome of the left knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1942 to July 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for patellofemoral syndrome with degenerative joint disease of each knee.  A 10 percent rating was assigned for each knee, effective June 18, 2009.  The Veteran appealed only the effective date of the award.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received by VA in July 2013, the Veteran requested to appear before a member of the Board at the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran should be scheduled for a Travel Board hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



